Citation Nr: 1209569	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  09-43 909	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August to December 1984 and from May 1985 to August 1987.  

This matter is on appeal from a December 2008 decision by the Department of Veterans Affairs (VA) Appeal Management Center (AMC) in Washington, DC.  The jurisdiction of the case was thereafter transferred to the Regional Office (RO) in North Little Rock, Arkansas.

The Veteran testified at a hearing before the undersigned in August 2010.  A transcript of the hearing is of record.

As a procedural matter, the Board notes that the record includes additional VA treatment records that were incorporated into the claims folder since the most recent statement of the case addressing the issue on appeal.  These records also include a VA examination report.  The Veteran has not waived RO review of this evidence.  However, after a cursory review of this evidence, the Board concludes that it is not pertinent to the PTSD claim on appeal.  Namely, this evidence relates to the Veteran's service-connected right shoulder disability, which is not a subject of this appeal.  Accordingly, the Board concludes that there is no prejudice in proceeding with consideration of this case without affording the RO an opportunity to review the evidence in question.  38 C.F.R. § 20.1304(c) (2011).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC in Washington, DC.


FINDING OF FACT

Since the award of service connection, the Veteran's PTSD has been characterized by symptoms that include irritability, restlessness, depression and nightmares; however, it has not been manifested by occupational and social impairment, with deficiencies in most areas, nor did she display symptoms of obsessional rituals which interfere with routine activities, intermittent illogical, obscure or irrelevant speech, depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, spatial disorientation, and negligent personal appearance and hygiene.


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent, but no more, for PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the Veteran's PTSD claim arises from her disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

After a careful review of the file, the Board finds that all necessary development has been accomplished for the PTSD rating claim, and therefore appellate review may proceed on the merits.  First, the RO has obtained the Veteran's available service treatment records, VA outpatient treatment records, and records associated with a claim for benefits with the Social Security Administration (SSA).  In addition, the Veteran has supplied her own private treatment records.  Significantly, neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Next, VA examinations with respect to the relevant issue on appeal were obtained in February 2001 and July 2007.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that both of these examinations are adequate for adjudication purposes. Specifically, each of the examiners was aware of the Veteran's pertinent medical history and also elicited statements from the Veteran herself himself regarding her disabilities.

Furthermore, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected PTSD since the VA examination in July 2007.  Therefore, these examinations are considered adequate for rating purposes and a remand is not necessary.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011). 

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, as is the case here, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Psychiatric disorders are rated through the use of a general rating formula set forth in 38 C.F.R. § 4.130.  Under this formula, the Veteran is currently rated at 30 percent for her PTSD, which is specifically categorized under DC 9411.  In order to be entitled to the next-higher 50 percent rating, the evidence must show occupational and social impairment with reduced reliability and productivity due to symptoms such as: 
* flattened affect;
* circumstantial, circumlocutory, or stereotyped speech; 
* panic attacks more than once a week; 
* difficulty in understanding complex commands; 
* impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks);
* impaired judgment or impaired abstract thinking;
* disturbances of motivation and mood; or 
* difficulty in establishing effective work and social relationships. 
See 38 C.F.R. § 4.130, DCs 9411 (2011).

As an initial matter, the Board determines that a 50 percent rating is warranted, based on the evidence of record.  Specifically, the Veteran's psychological profile has been characterized on various occasions as a depressed mood with a sometimes constricted affect.  Of note, at a VA examination in February 2001, she stated that she was experiencing panic attacks since the early 1990s and had difficulty sleeping.  During the course of that examination, she demonstrated a somewhat constricted affect with limited eye contact.  

Similarly, when the Veteran was evaluated in conjunction with a claim for SSA benefits in July 2004, she again complained of depressive symptoms marked by excessive sleep, sadness and diminished appetite.  She also reported having problems in her ability to get along with others.  Next, at a VA examination in July 2007, she complained of occasional nightmares, and she was able to sleep only 4-6 hours per night.  She also stated that, while she will go out to places like restaurants, she will sit in places where people cannot approach her from behind. 
More recently, the Veteran underwent a psychiatric assessment where she again complained of experiencing nightmares and was observed to have poor coping skills.  Although she appeared friendly, she had poor eye contact.  

Therefore, in view of the Veteran's psychiatric symptoms, which include some hypervigilance and clear disturbances in motivation in mood, the Board concludes that her symptoms reflect social and occupational impairment that produces reduced reliability and productive to an extent where a 50 percent disability is warranted.  See 38 C.F.R. § 4.130, DC 9411.  This is so for the entire period since the award of service connection.  See Fenderson, 12 Vet. App. at 119.

Next, the Board considers whether the Veteran is entitled to a rating in excess of 50 percent.  In order to be entitled to the next-higher 70 percent rating, the evidence must show an "inability" to establish and maintain effective relationships due to such symptoms as: 
* suicidal ideation; 
* obsessional rituals which interfere with routine activities; 
* speech intermittently illogical, obscure, or irrelevant; 
* near-continuous panic or depression affecting ability to function independently, appropriately and effectively; 
* impaired impulse control (such as unprovoked irritability with periods of violence); 
* spatial disorientation; 
* neglect of personal appearance and hygiene; 
* difficulty in adapting to stressful circumstances (including work or a work-like setting); and 
* inability to establish and maintain effective relationships. 
See 38 C.F.R. § 4.130, DC 9411.

In this case, a 70 percent rating is not warranted.  First, the evidence does not indicate that the Veteran has experienced suicidal ideation during the course of the appeal.  To the contrary she has repeatedly denied experiencing suicidal or homicidal ideation, to include at numerous mental health evaluations as well as at her VA examinations in February 2001 and July 2007.  

The record is notable for an incident in October 2005 where the Veteran was intoxicated and cut her left wrist.  She also referenced this incident at her hearing before the Board in August 2010.  However, when she was treated in October 2005, she specifically stated that "I didn't want to kill myself.  I jabbed my wrist out of fear.  I knew I wouldn't die.  It wasn't going to bleed that much."  Therefore, while actions such of these are probative of her psychiatric state, it was not characterized as a suicidal attempt or suicidal ideation.  

The evidence also does not indicate obsessional rituals which interfere with routine activities or speech that is intermittently illogical, obscure or irrelevant.  Specifically, in February 2000 she exhibited psychomotor agitation, but only a level that was mild in nature.  Moreover, in March 2002 she demonstrated no psychotic symptoms, nor did she exhibit any psychosis in November 2002.  Additionally, at her July 2004 SSA evaluation, she did not exhibit any hallucinations, delusions or obsessive behavior.  While she did appear to have an inability to focus by history, she had apparently improved by the time of her evaluation in September 2004.  Finally, at her VA examination in July 2007, she had no history of hallucinations or delusions.  

Regarding her speech, at mental health evaluations in February and August 1999, she was observed to have normal speech and good communication skills.  Similarly, at mental health evaluations in February, August and December 2000, she again exhibited clear and normal speech.  Additionally, at her VA examinations in February 2001 and July 2007, as well as her SSA evaluation in July 2004, she again exhibited speech that was spontaneous, logical and goal oriented.  

The evidence does indicate that the Veteran has experienced panic attacks and depression.  However, it does not appear that these symptoms affect her ability to function independently, appropriately or effectively.  Specifically, in February 2000, she stated that she experiences some feelings of helplessness.  However, she also stated that this was due to her alcohol abuse, and the examining psychiatrist found her social judgment to be unimpaired.  

Moreover, at evaluations in August and September 2000, she exhibited normal work habits and independent behavior.  In fact, at an October 2001 mental health evaluation, she indicated that she had no severe depressive symptoms and, in January 2004, she appeared both friendly and cooperative.  Of additional note, at her SSA evaluation in July 2004, she complained of depressive symptoms which caused excessive sleep and lack of energy.  However, she also indicated that she drives and does her own housework and shopping.  Therefore, while there are some periods of depression, she appears to be able to conduct her own affairs.  

Regarding impaired impulse control, the Board notes that the Veteran has experienced marked symptoms of agitation, which has caused her a number of legal difficulties.  In fact, according to a February 1999 evaluation, she was on probation for assault.  Moreover, at evaluations in August 1999 and February 2000, as well as on other occasions, she has displayed an irritable demeanor.  However, by November 2002, she reported that her mood was better and, in January 2004, she appeared friendly and cooperative.  Moreover, while she claimed to have anger problems during her July 2004 SSA evaluation, the examiner did not observe any evidence of unusual passivity or aggression.  

The evidence does not indicate the presence of spatial disorientation, nor is there any indication that she was neglecting her personal appearance.  At an evaluation in September 1999, her insight and judgment appeared poor.  However, in February, August and December 2000, she was seen to be fully oriented and she was not experiencing delusions.  Similarly, at her VA examinations in February 2001 and July 2007, she indicated no history of hallucinations or delusions, and she was oriented to person, place and time.  

As for her appearance, the Veteran has consistently presented herself as both neatly dressed and clean throughout the entire period on appeal.  Specifically, at evaluations in February and October 1999, she was observed to be neat and clean.  Moreover, at her VA examinations in February 2001 and July 2007, she presented herself as clean or casually groomed.  

Finally, while the Veteran's symptoms appear to involve difficulty in adapting to stressful circumstances and interacting with others, the evidence does not indicate that these symptoms are so severe as to warrant an increased disability rating.  Specifically, in May 2003 and June 2004, she stated that she has difficulty interacting with others.  However, at her evaluations, she routinely appeared friendly and pleasant.  Moreover, while she had been married on a number of occasions, she mentioned at her VA examination in July 2007 that she had been married for the past 4 years.  

In addition, while she has a stated history of difficult interactions, she stated at her hearing before the Board in August 2010 that she appreciates attending her Alcoholics Anonymous meetings and she actually stated that she had a "need to be around people."  Finally, while the evidence indicates that she was incarcerated from 2005 to 2007, it does not appear that she was incarcerated due to her PTSD. 

In fact, when considering whether the Veteran is entitled to a rating in excess of 50 percent, the Board notes that her psychiatric disability picture is complicated by a number of other factors.  Specifically, she has a long history of substance and alcohol abuse, none of which has been related to her PTSD.  Moreover, the Board emphasizes the comments of the VA examiner in July 2007, who stated that it was difficult to ascertain how much of her psychiatric symptoms were related to PTSD.  However, based on the information provided, the examiner believed that the Veteran's PTSD symptoms were only of a mild to moderate nature.  In fact, she actually tended to deny PTSD symptoms.  

Overall, the Board has considered the Veteran's symptoms, but concludes that they do not indicate the inability to establish and maintain effective relationships that is attributable to her PTSD.  While there are some symptoms related to irritability and impulsiveness, she appears to keep a family with whom she interacts, and actually appears to prefer being among people when she can.  Therefore, when viewing the evidence in its totality, an increased rating is not warranted on these bases.

The Board has also considered the Veteran's Global Assessment of Functioning (GAF) score. The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).

In this case, the Veteran's GAF scores have varied widely from as high as 60 to as low as 21.  According to the DSM-IV, the following ranges represent the corresponding symptomatology:
* 21 to 30: behavior considerably influenced by delusions or hallucinations OR serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home or friends).
* 31 to 40: some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.
* 41 to 50: serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).
* 51 to 60: "moderate" symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or "moderate" difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

The Board finds that the moderate symptoms described in the DSM-IV in connection with a GAF scores in the 51 to 60 range most nearly equate with the Veteran's overall level of disability related to her PTSD.  Significantly, at her most recent VA examination in July 2007, the examiner explicitly stated that her PTSD symptoms were mild to moderate when compared to other nonservice-connected psychiatric symptoms.  Moreover, her symptoms were not consistent with suicidal ideation, obsessional rituals or any other symptoms associated with a GAF lower than the 51 to 60 range.  

The Board has also considered the Veteran's statements that her disability is worse than the rating she currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470.  She is not, however, competent to identify a specific level of disability of her PTSD disability according to the appropriate diagnostic code.  Moreover, while the Veteran appears to have training as a surgical nurse, the record does not indicate that she has any training in psychiatric disorders.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's PTSD has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations. The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  See 38 C.F.R. § 3.321(b) (2011).  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court of Appeals for Veteran's Claims (Court) has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.

If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Veteran's psychiatric symptoms were applied to the applicable rating criteria, general counsel opinions, and case law.  

Although the diagnostic codes in this case allow for higher ratings, the Board fully explained why the higher ratings were not warranted.  Therefore, given that the applicable schedular rating criteria are adequate in this case, the Board need not consider whether the Veteran's PTSD disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell, 9 Vet. App. at 338-9; Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In sum, based on the above evidence the Board determines that an initial 50 percent rating, but no more, for the Veteran's PTSD is warranted.  


ORDER

An initial 50 percent rating, but no more, for PTSD is granted, subject to governing criteria applicable to the payment of monetary benefits.


REMAND

Although the claim was originally characterized as one for only PTSD, the Board notes that the Veteran has also asserted that she is unemployable due to her service connected disabilities.  The Court held that, if a veteran asserts entitlement to a total rating for compensation based upon individual unemployability during the appeal of the claim for an increased rating, such as in the present case, the issue is part of the underlying claim for an increased initial evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board is aware that the RO separately denied the issue of entitlement to TDIU in an October 2010 decision, partially on the basis that she did not meet the schedular criteria.  However, in view of the above discussion, her disability rating will now have changed.  Thus, since the October 2010 decision was based on what is effectively a different set of facts, it cannot satisfy the requirements of Rice for purposes of the issue on appeal.  Therefore, a supplemental statement of the case on the issue of entitlement to TDIU should be provided before it is considered by the Board. 

Additionally, in the October 2010 decision, the RO concluded that there was no extraschedular evidence warranting forwarding the claim for extraschedular approval.  However, the evidence establishes that the Veteran is receiving disability benefits from the SSA in part due to her psychiatric disorders.  Therefore, at the very least, a VA examiner's opinion is necessary as to whether she is unemployable specifically due to her service-connected PTSD. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examination to determine the effects of her service-connected PTSD on her ability to obtain or maintain employment consistent with her education and occupational experience.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)

The claims file and a complete copy of this remand must be made available to the VA examiner for review in conjunction with the employment examination.  All necessary special studies or tests are to be accomplished.  The VA examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  The examiner should also record and consider the Veteran's statements regarding how her PTSD affects her employability.  

Based on a review of the case and the claims file, the VA examiner must provide an opinion as to whether the Veteran's service-connected PTSD precludes her from securing and following substantially gainful employment consistent with her education and occupational experience.

All opinions must be accompanied by a sufficiently thorough reasons and bases, and should specifically consider and discuss the Veteran's statements regarding the impact of her PTSD on her ability to maintain employment.  

If the examiner is unable to provide an opinion without resorting to speculation, a reasons and basis must be provided as to why such an opinion cannot be provided.  Examples of such a reasons and basis include, but are not limited to, limitations in the examiner's training or unavailability of pertinent evidence.

2.  Thereafter, readjudicate the issue of entitlement to TDIU.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished an appropriate SSOC and provided opportunity to respond.  Then, return the case to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


